Citation Nr: 0016942	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus with left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 1997 the RO denied the veteran's claims for service 
connection for diabetes mellitus and an evaluation in excess 
of 10 percent for hypertension.  The veteran did not file a 
Notice of Disagreement with that rating decision and neither 
issue is before the Board on this appeal.

In a May 1998 rating decision the RO denied the veteran's 
claim for service connection for herniated nucleus pulposus 
with left leg radiculopathy, claimed as back problems, and 
again denied the veteran's claim for an evaluation in excess 
of 10 percent for hypertension.  The veteran filed a timely 
Notice of Disagreement specifically addressing the service 
connection issue only, and that matter is presently before 
the Board.


FINDING OF FACT

No competent medical evidence has been submitted linking any 
post-service back disability to the veteran's period of 
active service or any incident therein.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
herniated nucleus pulposus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was seen in the 
emergency room in June 1982 for multiple bruises on his left 
thigh, left lower back and both arms.  The injuries were 
reportedly sustained when the veteran was assaulted by three 
of his barracks mates.  Examination showed that the veteran 
had multiple bruises and abrasions including an abrasion of 
the back in the left thoraco-lumbar area, measuring 10 inches 
by 7 inches.  The impression was that the injuries would heal 
without problems.

In July 1982 the veteran was treated for low back pain which 
resulted FROM a fall while roller skating.  He was given 
aspirin for pain and prohibited from lifting for 3 days.  The 
veteran injured his back while roller skating again in 
February 1983.  Emergency records show that he was 
complaining of severe lower back pain and had a substantial 
superficial abrasion and tenderness.  The 
diagnosis/assessment was abrasion, lower back contusion.  X-
rays of the lumbosacral spine showed changes consistent with 
mild muscle spasm, otherwise the lumbosacral spine was within 
normal limits.  

The veteran was treated for complaints of low back pain in 
March 1983 after falling against the corner of a building and 
hitting his lower back.  The assessment was a bruised muscle 
in the lower back.

In support of his claim the veteran has contended that the 
low back disability manifested itself in service through pain 
and reduced function in his legs.  See e.g., Hearing 
Transcript, December 11, 1998, pp. 4-5, 13-15.  The service 
medical records show that the veteran was seen on numerous 
occasions during service for complaints of bilateral ankle 
edema and pain.  In September 1983 the impression following 
an orthopedic consultation was idiopathic dependent rubor vs. 
diabetes mellitus.  An October 1983 note indicated that one 
of the physicians had diagnosed a type of Milroy's disease.  
A January 1984 follow-up note indicated that lymphangiograms 
were completely normal.  The impression was leg edema of 
uncertain etiology.  A subsequent venogram done that same 
month was also normal.  The record indicates that the veteran 
was placed on physical profile for this condition for 5 out 
of the first 7 months of 1984.

The veteran was discharged from active duty in January 1985 
and filed an Application for Compensation or Pension that 
same month seeking service connection for leg problems, high 
blood pressure and hypoglycemia.  He did not claim a back 
disability at that time.  The veteran was afforded a VA 
examination in conjunction with his claim.  He described the 
incident wherein he was assaulted during service and related 
a number of complaints including pains in his ankles, legs 
and feet.  The report was negative with regard to complaints 
or findings regarding the veteran's back.  The diagnoses 
included Milroy's disease.

A May 1985 VA outpatient record shows that the veteran was 
seen for complaints of aching of the feet and the lower one-
third of his legs bilaterally.  A history of abnormal 
enlargement of the feet, legs and thighs with some distortion 
of the superficial blood vessels was noted.  The note 
suggested a that a venogram was necessary before a diagnosis 
of Milroy's disease could be made.  The record indicates that 
the veteran failed to report for the venogram and service 
connection was denied for Milroy's disease in August 1985.  

The veteran filed the claim now on appeal in September 1997.  
In his initial statement he indicated that he felt the 
beating he received during active duty was responsible for 
his back problems.  He related that a computed axial 
tomography (CAT) of his back showed that L3, L4 and L5 were 
"bad."  He gave a history of receiving 3 epidurals, and 
having problems standing for long periods of time and 
lifting.  He also reported trouble sleeping and walking long 
distances.  He reported that he had not had any back injuries 
and that he had pain and numbness in his left leg.

The veteran was afforded a VA examination in February 1998.  
He reported the beating incident to the examiner as an 
assault with a baseball bat, broomstick and a golf club 
resulting in multiple injuries to the lumbar spine including 
abrasions and contusions.  He related that he was put on 
profile all during his military service.  He described a 
progression of low back pain over the ensuing years, which 
was now constant, averaging 4 out of 10, keeping him awake at 
night, not aggravated by coughing or sneezing, but sometimes 
associated with numbness of the left leg.  He reported 
receiving 3 epidural blocks with only temporary relief, and 
the above-mentioned CAT scan.  Back movement provoked pain 
and he had been unable to do heavy lifting or frequent 
bending.  The impression was herniated nucleus pulposus with 
left leg radiculopathy.  No opinion regarding etiology was 
provided.

VA clinical records from June and August 1998 show that the 
veteran was having back pain.  He gave a history of injury in 
service.  VA hospital records show that the veteran underwent 
a diskectomy in October 1998.  No complications were noted in 
the reports pertaining to the surgery and subsequent recovery 
with the exception of the wound becoming temporarily 
infected.  The discharge diagnosis was L4-5 herniated nucleus 
pulposus with radiculopathy, status post hemilaminectomy, and 
diskectomy, October 1998.

In December 1998 the veteran appeared for a hearing at the 
local RO.  He testified that the incidents during active duty 
which could have caused his back problems included the 
assault and roller skating injuries.  Transcript pp. 2-5.  He 
had no back problems prior to the assault, but afterwards his 
back was blue, purple and black with bruises.  Shortly after 
the assault he began going on profiles.  Tr. 4-5.  He has had 
no other injuries to his back since active duty.  Tr. p. 5.  
In 1996 or 1997 the left leg numbness began.  Tr. p. 8.  A 
doctor told him that his back disability was definitely 
caused by trauma, and the only back trauma he has ever had 
was the assault during active service.  Id.  He was involved 
in a motor vehicle accident prior to service but only injured 
his wrist.  Tr. p. 18.



Pertinent Criteria and Analysis

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).

A well-grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  
Rabideau v. Derwinski, 2 Vet. App.  141, 143-44 (1992).  

In this veteran's case, the evidence is insufficient to 
establish a well-grounded claim as there is no competent 
medical evidence that the veteran's current low back disorder 
is related in any way to his period of service.  The Board 
notes the veteran's assertions of a causal connection between 
the incidents during service and the current disability, 
however the medical evidence associated with those incidents 
describe only acute low back injuries, and are negative for 
the condition for which service connections is sought.  The 
records shows that there was little or no follow-up treatment 
necessary in each instance.  No competent medical opinion has 
related any disorder or disease to an inservice event or 
occurrence.  In a case such as this one that requires 
competent medical opinions or clinical evidence to determine 
medical etiology or medical diagnoses, the veteran's lay 
opinion will not suffice.  See Grottveit, supra at 93.  Thus, 
in this regard, the veteran has failed to establish a well 
grounded claim.

Additionally, none of the post-service evidence suggests a 
relationship between the low back disability and the 
veteran's period of service.  Although the veteran has stated 
that his physician has indicated a relationship between his 
low back disability and the beating incident in service, the 
veteran's statement regarding what his physician said is not 
sufficient to render the claim well grounded.  The Court has 
held that hearsay medical evidence, as transmitted by a lay 
person, is not sufficient to render a claim well grounded 
because the connection between what a physician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  Furthermore, the veteran 
has not indicated, and examination of the record does not 
reveal, the existence of any additional evidence that would 
well ground his service connection claim.  McKnight v. Gober, 
131 F.3d. 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).



ORDER

Entitlement to service connection for herniated nucleus 
pulposus with left leg radiculopathy is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

